    Case 2:19-cv-13145-GGG-DMD Document 41-1 Filed 05/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

BOLLINGER AMELIA REPAIR, LLC and            *         CIVIL ACTION NO.
BOLLINGER ALGIERS, LLC                      *         2:19-CV-13145
                                            *
versus                                      *         SECTION T
                                            *
BOUCHARD TRANSPORTATION CO.,                *         JUDGE GUIDRY
INC., in personam, BARGE B NO. 240, in rem, *
B NO. 240 CORP., in personam,               *
BARGE B NO. 275, in rem,                    *
B NO. 275 Corp., in personam,               *         DIVISION 3
BARGE B NO. 235, in rem, B NO. 235          *
CORP., in personam, M/V RALPH E.            *         MAG. JUDGE DOUGLAS
BOUCHARD, in rem, and TUG RALPH E.          *
BOUCHARD CORP., in personam                 *
*****************************


     MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE REPLY
                         MEMORANDUM

MAY IT PLEASE THE COURT:

       Bollinger Amelia Repair, LLC and Bollinger Algiers, LLC (collectively, “Bollinger”)

respectfully move this Court for leave to file the attached reply memorandum in support of their

motion to hold defendant, Bouchard Transportation Co., Inc. (“Bouchard”), in contempt for

failing to respond to the interrogatories and request for production of documents propounded by

Bollinger and for sanctions against Bouchard.

       Bollinger seeks the opportunity to respond to arguments made in Bouchard’s opposition

memorandum and its request for additional time. The Court’s May 19 Order (Rec. Doc. 39)
     Case 2:19-cv-13145-GGG-DMD Document 41-1 Filed 05/24/20 Page 2 of 2



instructed that any reply memorandum must be filed by noon on May 25. Bollinger respectfully

seeks leave to file the attached reply pursuant to that Order.

                                              Respectfully submitted,

                                              ADAMS AND REESE LLP


                                              s/ Charles A. Cerise, Jr.
                                              James T. Rogers III (#21845)
                                              Charles A. Cerise, Jr. (#1755)
                                              jim.rogers@arlaw.com
                                              charles.cerise@arlaw.com
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone: (504) 581-3234
                                              Attorneys for Bollinger Amelia Repair, LLC and
                                              Bollinger Algiers, LLC




                                                -2-
